Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is in response to the amendments and arguments filed and entered with the RCE filed 9/3/2021 and the interview dated 09/01/2021.  Claims 1-13, 20-26 are pending.  Claims 14-19 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Ruberto (Reg. No. 74795) on 9 September 2021.

The application has been amended as follows: 

Claims 1, 11-13 and 20-26 have been amended as follows:

(Currently Amended) A method, comprising:
receiving, by a server, over a communication network, an electronic request to pair a mobile device associated with a user with a physical credit card of the user;
wherein the physical credit card comprises a location tracking circuitry disposed within the physical credit card that is configured to remotely communicate a location of the physical credit card to a remote electronic recipient in a communication and a first communication circuitry, disposed within the physical credit card that is configured to remotely communicate with a second communication circuitry disposed within the mobile device;
receiving, by the server, over the communication network, the location of the physical credit card from the remote electronic recipient;
wherein the server, the physical credit card, the remote electronic recipient, and the mobile device communicate over the communication network;
performing, by the server, over the communication network, a proximity multi-factor authentication, utilizing the mobile device, the physical credit card, or both, to verify that the user is an authorized user of the physical credit card;
instructing, by the server, over the communication network, the second communication circuitry of the mobile device associated with the user and the first communication circuitry of the physical credit card to pair to each other when the physical credit card and the mobile device are within a predefined range that the physical credit card and the mobile device are able to pair after verifying that the user is the authorized user of the physical credit card;

causing, by the server, over the communication network, to display the location of the physical credit card on a display of the mobile device associated with the user;
determining, by the server, over the communication network, the location of the physical credit card with respect to a predefined geographical area based on the communication between the location tracking circuitry disposed within the physical credit card and the remote electronic recipient;
instructing, by the server, over the communication network, the first communication circuitry of the physical credit card to deactivate the physical credit card to perform transactions when the location of the physical credit card is outside of the predefined geographical area based on the communication between the location tracking circuitry disposed within the physical credit card and the remote electronic recipient; and
instructing, by the server, over the communication network, the first communication circuitry of the physical credit card to activate the physical credit card to perform transactions when:
1) the location of the physical credit card is inside the predefined geographical area based on the communication between the location tracking circuitry disposed within the physical credit card and the remote electronic recipient, and
2) the physical credit card is paired to the mobile device of the user; and
Wherein the physical credit card is programmed to:

(ii)	remain activated to perform transactions when:
	1)  the physical credit card is within the predefined geographical area based on the determination of the location of the physical credit card, 
	2)  the first communication circuitry of the physical credit card and the second communication circuitry of the mobile device lose communication with the server over the communication network, and 
3)  the first communication circuitry of the physical credit card and the second communication circuitry of the mobile device remain paired within the predefined range.

11. 	(Currently Amended) A system, comprising: 
a physical credit card comprising: 
a location tracking circuitry, and 
a first communication circuitry; 
	a server, comprising: 
a memory, and 
at least one processor configured to: 
receive over a communication network, an electronic request to pair a mobile device associated with a user with [[a]] the physical credit card of the user; 
[[a]] the location tracking circuitry disposed within the physical credit card that is configured to remotely communicate a location of the physical creditAPPLICANT(S): Camenares, ChristopherFILED:December 17, 2019Page 7 card to a remote electronic recipient in a communication and [[a]] the first communication circuitry disposed within the physical credit card that is configured to remotely communicate with a second communication circuitry disposed within the mobile device; 
receive over the communication network, the location of the physical credit card from the remote electronic recipient; 
wherein the server, the physical credit card, the remote electronic recipient, and the mobile device communicate over the communication network; 
perform over the communication network, a proximity multi-factor authentication, utilizing the mobile device, the physical credit card, or both, to verify that the user is an authorized user of the physical credit card; 
instruct over the communication network, the second communication circuitry of the mobile device associated with the user and the first communication circuitry of the physical credit card to pair to each other when the physical credit card and the mobile device are within a predefined range that the physical credit card and the mobile device are able to pair after verifying that the user is the authorized user of the physical credit card; 
receive over the communication network, the location of the physical credit card paired with the mobile device from the remote electronic recipient; 
cause, over the communication network, to display the location of the physical credit card on a display of the mobile device associated with the user; 
, over the communication network, the location of the physical credit card with respect to a predefined geographical area based on the communication between the location tracking circuitry disposed within the physical credit card and the remote electronic recipient; and APPLICANT(S): Camenares, Christopher SERIAL NO.:16/717,557 FILED:December 17, 2019 
Page 8 instruct, over the communication network, the first communication circuitry of the physical credit card to deactivate the physical credit card to perform transactions when the location of the physical credit card is outside of the predefined geographical area based on the communication between the location tracking circuitry disposed within the physical credit card and the remote electronic recipient; 
instruct, over the communication network, the first communication circuitry of the physical credit card to activate the physical credit card to perform transactions when: 
1) the location of the physical credit card is inside the predefined geographical area based on the communication between the location tracking circuitry disposed within the physical credit card and the remote electronic recipient, and 
2) the physical credit card is paired to the mobile device of the user; and 
wherein the physical credit card is programmed to:
(i)	make a determination of the location of the physical credit card that the physical credit card is within the predefined geographical area when the first communication circuitry of the physical credit card loses communication with the server over the communication network, and 
(ii)	 remain activated to perform transactions when: 

2) the first communication circuitry of the physical credit card and the second communication circuitry of the mobile device lose communication with the server over the communication network, and
3) APPLICANT(S): Camenares, Christopher FILED:December 17, 2019 Page 9the first communication circuitry of the physical credit card and the second communication circuitry of the mobile device remain paired within the predefined range.  
12.	 (Currently Amended) The system according to claim 11, wherein the remote electronic recipient is a global positioning system (GPS).  

13.	 (Currently Amended) The system according to claim 11, further comprising a point-of-sale (POS) terminal associated with a merchant, and wherein the at least one processor is configured to relay an alert to the POS terminal that the physical credit card was deactivated.  

20.	 (Currently Amended) The system according to claim 11, wherein the at least one processor is further configured to deactivate over the communication network, the physical credit card for use by the user when the physical credit card does not pair with any mobile device.  

21.	 (Currently Amended) The system according to claim 11, wherein the at least one processor is further configured to deactivate over the communication network, the physical credit card for use by the user when the location of the physical credit card is outside of the predefined range for pairing with the mobile device.  

22. 	(Currently Amended) The system according to claim 21, wherein the predefined range is 3 meters.  

23. 	(Currently Amended) The system according to claim 21, wherein the at least one processor is further configured to alert over the communication network, the user on a display of the mobile device that the physical credit card is deactivated.  

24.	 (Currently Amended) The system according to claim 23, wherein the at least one processor is further configured to authorize over the communication network, the physical credit card for use when the user approves a transaction on the display in response to the alert.  

25. 	(Currently Amended) The system according to claim 11, wherein the at least one processor is configured to instruct the second communication circuitry of the mobile device and first the communication circuitry of the physical credit card to pair by initially authenticating the physical credit card and the mobile device of the user for pairing when the user contacts a financial institution from the mobile device to request pairing approval.  

26.	 (Currently Amended) The system according to claim 25, wherein the at least one processor is configured to instruct the second communication circuitry of the mobile device and the first communication circuitry of the physical credit card to pair by automatically pairing the mobile device and the physical credit card after the mobile device received the pairing approval.


Reasons for Allowance
Claims 1-13 and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The overall claimed combination of a method (and related system) comprising: receiving, by a server, over a communication network, an electronic request to pair a mobile device associated with a user with a physical credit card of the user; wherein the physical credit card comprises a location tracking circuitry disposed within the physical credit card that is configured to remotely communicate a location of the physical credit card to a remote electronic recipient in a communication and a first communication circuitry, disposed within the physical credit card that is configured to remotely communicate with a second communication circuitry disposed within the mobile device; receiving, by the server, over the communication network, the location of the physical credit card from the remote electronic recipient; wherein the server, the physical credit card, the remote electronic recipient, and the mobile device communicate over the communication network; performing, by the server, over the communication network, a proximity multi-factor authentication, utilizing the mobile device, the physical credit card, or both, to verify that the user is an authorized user of the physical credit card; instructing, by the server, over the communication network, the second communication circuitry of the mobile device associated with the user and the first communication circuitry of the physical credit card to pair to each other when the physical credit card and the mobile device are within a predefined range that the physical credit card and the mobile device are able to pair after verifying that the user is the authorized user of the physical credit card; receiving, by the server, over the communication network, the location of the physical credit card paired with the mobile device 
  	Carmichael et al. (US 7581880) teach a smart card with location tracking for fraud prevention and personal identification capabilities but does not disclose nor render obvious when the physical credit card and the mobile device are within a predefined range, activate the physical credit card to perform transactions when the location of the physical credit card is inside the predefined geographical area based on the communication between the physical credit card and the remote electronic recipient, and the physical credit card is paired to the mobile device of the userAPPLICANT(S): Camenares, ChristopherPage 4 wherein the physical credit card makes a determination of the location of the physical credit card that the physical credit card is within the predefined geographical area when the physical credit card loses communication with the server, and remain activated to perform transactions when the physical credit card is within the predefined geographical area based on the determination of the location of the physical credit card, the physical credit card and the mobile device lose communication with the server over the communication network, and the physical credit card and the mobile device remain paired within the predefined range.  
Narasimhan et al. (US 2018/0158048) teach a digital wallet paired with a physical wallet or a mobile device to determine locations of the pair and deactivating the card if it is more than 3 feet away from the wallet/device and activate when valid multifactor authentication.
Wurmfeld et al. (CA-2990227-A1) disclose a dynamic transaction card paired to a mobile device with location as one form of authentication but do not specifically disclose or teach wherein the transaction can be processed or denied (when card is deactivated) when the paired card and mobile device are not in connection with the server.  


Applicant’s amendments and arguments (pages 11-13 of remarks filed 7/13/2020) have overcome the prior rejections under 35 USC 101 subject matter eligibility. 
The limitations in the independent claim 1 (and related claim 11) of “receiving, by the server, over the communication network, the location of the physical credit card from the remote electronic recipient; wherein the server, the physical credit card, the remote electronic recipient, and the mobile device communicate over the communication network; performing, by the server, over the communication network, a proximity multi-factor authentication, utilizing the mobile device, the physical credit card, or both, to verify that the user is an authorized user of the physical credit card; instructing, by the server, over the communication network, the second communication circuitry of the mobile device associated with the user and the first communication circuitry of the physical credit card to pair to each other when the physical credit card and the mobile device are APPLICANT(S): Camenares, Christopherwithin a predefined range that the physical credit card and the mobile device are able to pair after verifying that the user is the authorized user of the physical credit card; receiving, by the server, over the communication network, the location of the physical credit card paired with the mobile device from the remote electronic recipient; causing, by the server, over the communication network, to display the location of the physical credit card on a display of the mobile device associated with the user; determining, by the server, over the communication network, the location of the physical credit card with respect to a predefined geographical area based on the communication between the location tracking circuitry disposed within the physical credit card and the remote electronic recipient; instructing, by the server, over the communication network, the first communication circuitry of the physical credit card to deactivate the physical credit card to perform transactions when the location of the physical 
In addition to applicant’s remarks filed 07/13/2020, the claims recite a specific ordered combination of elements which amount to significantly more than the exception itself. The additional limitations of “instructing, by the server, over the communication network, the first communication circuitry of the physical credit card to deactivate the physical credit card to perform transactions when the location of the physical credit card is outside of the predefined .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740.  The examiner can normally be reached on Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691